IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                             :                           NO. 505
                                   :
ORDER ADOPTING NEW RULE 556.13, :                              CRIMINAL PROCEDURAL RULES
AMENDING RULE 556.11 AND           :
REVISING THE COMMENTS OF RULES :                               DOCKET
502, 513, 516, 517, AND 518 OF THE :
PENNSYLVANIA RULES OF CRIMINAL :
PROCEDURE                          :


                                                ORDER

PER CURIAM

       AND NOW, this 27th day of November, 2018, upon the recommendation of the
Criminal Procedural Rules Committee; the proposal having been published before
adoption at 48 Pa.B. 507 (January 20, 2018), and a Final Report to be published with
this ORDER:

       IT IS ORDERED pursuant to Article V, Section 10 of the Constitution of
Pennsylvania that new Pennsylvania Rule of Criminal Procedure 556.13 is adopted,
Pennsylvania Rule of Criminal Procedure 556.11 is amended, and the Comments to
Pennsylvania Rules of Criminal Procedure 502, 513, 516, 517 and 518 are revised, in
the attached form.

       This ORDER shall be processed in accordance with Pa.R.J.A. No. 103(b), and
shall be effective March 1, 2019.

Additions to the rules are shown in bold and are underlined.
Deletions from the rules are shown in bold and brackets.